Citation Nr: 0013221	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-20 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome and Dupuytren's contracture as being proximately due 
to or the result of the service connected right forearm 
disability.

2.  Entitlement to an increased rating for faulty union of 
the right upper radius and ulna with some deformity and 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1940 to June 1945.  

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).  By decision of the Board in May 
1999, a 30 percent evaluation was assigned for the service 
connected right arm disability and the secondary service 
connection claim was denied.  In a November 1999 letter from 
the Board to the veteran, it was noted that the veteran had 
requested a hearing before the Board prior to the May 1999 
Board decision.  In December 1999, the veteran requested a 
videoconference hearing.  The veteran testified before the 
undersigned member of the Board by way of a videoconference 
hearing in January 2000.  

By decision of the Board in March 2000, the May 1999 Board 
decision was vacated in its entirety and it was noted that 
the Board would review the evidence on a de novo basis.  The 
Board further notes that the veteran offered testimony at the 
January 2000 hearing in which he accepted the assignment of 
the 30 percent evaluation for the service connected right arm 
disability as being a complete grant of the benefit sought; 
however, in view of the fact that the May 1999 decision has 
been vacated, the veteran is hereby informed that he is not 
bound by that representation should be wish to note an appeal 
from this decision.  

The issue of whether paragraph 30 benefits should be awarded 
following the veteran's September 1996 surgery has been 
raised and is referred to the RO for appropriate 
consideration.



FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that carpal tunnel syndrome and Dupuytren's contracture are 
etiologically related to his service connected right arm 
disability.

2.  The veteran's claim of entitlement to service connection 
for carpal tunnel syndrome and Dupuytren's contracture as 
being proximately due to or the result of the service 
connected right arm disability is not plausible.

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's increased rating claim 
has been obtained by the RO.

4.  The veteran's right forearm disorder is manifested by x-
ray evidence of arthritis, pain on motion, limitation of 
flexion to 135 degrees and limitation of extension to 15 
degrees.   


CONCLUSIONS OF LAW


1.  The claim of entitlement to service connection for carpal 
tunnel syndrome and Dupuytren's contracture as being 
proximately due to or the result of the service connected 
right arm disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for the assignment of a separate 10 percent 
evaluation for the veteran's right forearm arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 5010-5003 (1999).

3.  The criteria for the assignment of a rating in excess of 
20 percent rating for the service connected faulty union of 
the right upper radius and ulna with some deformity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 to include §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 
5206, 5207, 5213 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The service medical records includes a final diagnosis in 
June 1945 of a deformity of the upper right extremity 
secondary to a compound, comminuted fracture of the middle 
third of the right radius and ulna that was incurred on duty 
when the veteran was a passenger in an army vehicle that was 
involved in an accident in May 1944 in England.  In February 
1945, a bone graft from the right leg had been performed.  

By rating decision in July 1945, service connection was 
awarded for faulty union of the right radius and ulna with 
bad alignment, evaluated as 20 percent disabling.  The 20 
percent evaluation has remained in effect since this time.

On VA examination in July 1951, it was reported that an 
inservice right arm fracture had been treated conservatively 
until a bone graft was performed due to a non-union.  There 
were asymptomatic scars of the ulnar and radial surfaces.  
The bone had healed in slight posterior bowing and moderate 
ulnar bowing.  X-rays showed an united old grafted fracture 
of the middle third of the radius and ulna with fixation by 4 
screws in each bone.  The bone union was solid but the newly 
formed bone was sclerotic.  The hand was in slight radial 
deviation.  The articular bone of the radius was more forward 
than normal and there was slight atrophy of the bone tissue 
of the wrist.  

In August 1988, the veteran indicated that his right arm was 
painful all the time from the shoulder to the fingers.  There 
were spasms in the shoulder and numbness of the middle two 
fingers from time to time.  Grip was somewhat weak in the 
arm.  

A November 1994 VA outpatient notation shows that there were 
well healed scars of the right forearm.  Screw heads were 
palpable with tenderness over the screw heads.  

A March 1995 VA hospital summary shows that a right carpal 
tunnel release and the removal of two screws from the right 
radius were performed.  

In August 1995, the veteran was hospitalized for the surgical 
removal of 6 screws from the right forearm.  

A September 1996 VA outpatient notation indicates that right 
hand surgery had been performed in that month.  An October 
1996 notation shows that that was minimal contraction of the 
middle and ring fingers of the right hand with nerve 
entrapment of the palmer area.

On VA orthopedic examination in March 1997, it was reported 
that the veteran had worked for General Motors for 33 years 
before he retired in 1986.  He complained of right forearm 
pain that radiated into the hand and elbow.  He described the 
pain as being constant.  He pain had progressively grown 
worse over the past several years in terms of frequency, 
intensity and duration.  Prior to having hardware removed, 
the pain would radiate along the ulnar border of the forearm 
and shoot down into his hand.  He indicated that pain would 
cause him to drop things.  Right arm surgeries included 
carpal tunnel release with removal of 2 screws from the 
forearm in March 1995; in August 1995, six screws were 
removed; and in September 1996, partial palmer fasciectomy 
with digital nerve release secondary to Dupuytren's 
contracture was performed.  Currently, there was no pain of 
the forearm.  He reported that pain would flare-up, but he 
was not exactly sure when it would.  

Examination of the right arm demonstrated from 15 to 135 
degrees of range of motion.  There were 80 degrees of 
pronation and 85 degrees of supination.  There was no 
crepitation of the elbow.  There was about 35 to 40 degrees 
of dorsiflexion of the wrist and about 45 degrees of volar 
flexion.  There was about 15 degrees of radial deviation and 
about 20 to 25 degrees of ulnar deviation.  There was a 9 
centimeter scar over the mid-portion of the ulna.  There was 
an 11 centimeter scar over the radial aspect of the distal 
radius.  There was an 8 centimeter scar extending from the 
distal palm to just proximal to the wrist flexor crease.  
Examination of the hand showed some flattening of the thenar 
and hypothenar musculature, but the veteran was able to fully 
oppose the thumb and little finger. There was intact 
functioning of the tendons.  Medium nerve function to the 
thenar musculature appeared to be intact.  Lumbrical and 
interosseous functions were intact.  The veteran was fully 
able to make a fist.  X-rays of the elbow showed significant 
joint space narrowing, subchondral sclerosis and osteophyte 
formation.  X-rays of the wrist also showed some joint space 
narrowing and osteophyte formation.  X-rays of the forearm 
demonstrated an obvious healed fracture of the distal radius 
and mid portion of ulna.  There did not appear to be any 
significant osteolysis, but this probably represented some 
chronic changes of the hardware implantation.  

The examiner noted that the veteran felt that there were 
several conditions of the hand which were related to the 
forearm fracture.  The examiner informed the veteran that he 
did not feel that carpal tunnel was related to nor was it a 
result of the inservice forearm fracture.  The examiner also 
did not feel that the Dupuytren's contracture of the right 
palm was a result of the forearm fracture.  It was felt that 
the veteran had developed some arthritic changes of the 
adjacent joints.  This would not be uncommon if the veteran 
did not have anatomic alignment of the radius and ulna bones 
of the forearm.  From the x-rays, it appeared that anatomic 
alignment was obtained secondary to the fact that the long 
axis of the radius and ulna had deviated from what would be 
considered normal secondary to a slight malunion at the 
fracture sites.  The tenderness of palm of the right hand 
could be due to a painful scar that had developed secondary 
to surgery.  The examiner informed the veteran that he really 
needed to work on rehabilitation of the hand and he did not 
feel that this was a result of the fracture.  The pain of the 
wrist and elbow, however, could be related to the forearm 
fracture secondary to the above mentioned arthritic type 
changes.  The examiner noted that the veteran's claims folder 
had been thoroughly reviewed prior to the examination.

By rating action in March 1997, arthritis was added to the 
grant of service connection for the right arm.

The veteran testified in January 2000 that he was satisfied 
with the assignment of a 30 percent evaluation for the 
service connected right arm; that no physician had ever 
informed him that there was a nexus between the service 
connected right arm disability and any other disability to 
include carpal tunnel syndrome; and consideration of a 
convalescent rating following surgery was requested.


II.  Service connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection will be granted 
for a disability that is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim of service connection for carpal 
tunnel syndrome and Dupuytren's contracture, there is no 
evidence of these disabilities in service or for many years 
thereafter.  The veteran is claiming that these disabilities, 
that were first manifest in the medical record in the mid-
1990s, are etiologically related to the service connected 
right arm disability.  There is no competent medical 
evidence, however, that would establish a nexus between the 
veteran's service connected right arm and the manifestation 
of carpal tunnel syndrome and Dupuytren's contractures many 
years later.  In fact, the VA examiner in March 1997 opined, 
following a complete review of the record, that there was no 
cause and effect relationship between the service connected 
right arm disability and carpal tunnel syndrome and 
Dupuytren's contractures.  There is no medical evidence or 
opinion of record to the contrary.  Moreover, the veteran 
testified that no physician had ever indicated to him that 
there was a connection between these disorders.

The only evidence that would support the veteran's claim that 
he currently suffers from carpal tunnel syndrome and 
Dupuytren's contractures resulting from the service connected 
right arm disability is found in the veteran's statements and 
testimony; however, lay evidence is inadequate to establish a 
medical diagnosis or medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) of 
presenting a well grounded claim of service connection.  


III.  Increased rating

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
The Court has held that when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service connection is in effect for faulty union of the right 
upper radius and ulna with some deformity and arthritis, 
assigned a 20 percent evaluation since July 1945 under DC 
5213 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

38 C.F.R. § 4.10 also provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or system, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for the 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and enable VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease.  38 C.F.R. § 4.20.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under applicable criteria, a noncompensable evaluation is 
warranted when flexion of the forearm of the major upper 
extremity is limited to 110 degrees or more; a 10 percent 
evaluation requires that flexion be limited to 100 degrees; a 
20 percent rating is warranted when flexion of the forearm of 
the major extremity is limited to 90 degrees; a 30 percent 
evaluation requires that flexion be limited to 70 degrees; a 
40 percent evaluation requires that flexion be limited to 55 
degrees; and a 50 percent evaluation requires that flexion be 
limited to 45 degrees or less.  Diagnostic Code 5206.  

A 10 percent evaluation is warranted when extension of the 
forearm of the major upper extremity is limited to 45 
degrees; a 20 percent evaluation is warranted when extension 
of the forearm of the major upper extremity is limited to 75 
degrees; a 30 percent evaluation requires that extension be 
limited to 90 degrees; a 40 percent evaluation requires that 
extension be limited to 100 degrees; and a 50 percent 
evaluation requires that extension be limited to 110 degrees 
or more.  Diagnostic Code 5207.  

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation; limitation of 
pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation; a 30 percent evaluation requires that motion be 
lost beyond the middle of the arc; bone fusion with loss of 
supination and pronation of the forearm of the major upper 
extremity warrants a 20 percent evaluation if the hand is 
fixed near the middle of the arc or in moderate pronation; a 
30 percent evaluation requires that the hand be fixed in full 
pronation; a 40 percent evaluation requires that the hand be 
fixed in supination or hyperpronation.  Diagnostic Code 5213.  

Degenerative arthritis, substantiated by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Arthritis, due to trauma, 
substantiated by x-ray findings: rate as degenerative 
arthritis.  Diagnostic Code 5010.  

Normal ranges of motion of the forearm include flexion of the 
elbow is from 0 to 145 degrees; forearm pronation from 0 to 
80 degrees and forearm supination is from 0 to 85 degrees.  
38 C.F.R. § 4.71, Plate I.  

The evidence shows that the veteran's disability is more 
severe than reflected by the currently assigned 20 percent 
evaluation.  The current 20 percent evaluation under 
Diagnostic Code 5213 - which is for impairment of supination 
and pronation -- has been in effect for more than 20 years.  
Therefore the 20 percent rating is protected.  By rating 
decision in March 1997, service connection was awarded for 
arthritis.  The report of the March 1997 rating examination 
shows that the veteran has some limitation of flexion and 
extension of his right forearm, but not enough to warrant a 
compensable evaluation under Diagnostic Codes 5206 or 5207 
for limitation of flexion and extension of the forearm.  
Flexion was not limited to 110 degrees under Diagnostic Code 
5206, and extension was not limited to 45 degrees under 
Diagnostic Code 5207.  Painful and limited motion, albeit 
noncompensable under the appropriate diagnostic code for the 
joint involved, nonetheless warrants the assignment of a 
separate 10 percent rating under Diagnostic Code 5010-5003. 
As the veteran does not objectively show that he has impaired 
ranges of motion warranting assignment of compensable 
evaluations under other Diagnostic Codes, these Diagnostic 
Codes will not be discussed further.   

Also for consideration are the following regulations which 
provide that: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown,  8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

The Board has reviewed the considerations set forth in 
38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 
8 Vet. App. 202 (1995) and concludes that the veteran's right 
forearm does not demonstrate additional range of motion loss 
due to pain on use to the extent that the criteria for a 
higher rating under any of the applicable DC's would be met.  
The March 1997 VA examination report, as well as the recent 
VA outpatient treatment records, do not indicate that the 
veteran suffered from weakened movement, excess fatigability, 
incoordination or instability of station due to flare-ups 
with use of the right forearm.  In fact, during a recent 
examination the veteran indicated that that he did not know 
the precipitating reason behind the onset of pain of the 
right arm.  Accordingly, there is no basis for a higher 
evaluation of the service connected right arm disability 
under the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca. 

In addition, in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  There is 
no evidence that the impairment resulting from right arm 
disability warrants extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from the service connected right arm 
disability is adequately compensated by the schedular 
evaluations.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for carpal tunnel syndrome and 
Dupuytren's contracture as being proximately due to or the 
result of the service connected right forearm disability is 
denied.

Entitlement to the assignment of a rating in excess of 20 
percent under Diagnostic Code 5213 for the service connected 
right arm disability is denied.

Entitlement to a separate 10 percent evaluation under 
Diagnostic Code 5010-5003 for the service connected right arm 
disability is granted, subject to the applicable laws and 
regulations governing the award of monetary benefits, 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

